The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Tuesday, January 27, 2015

                                      No. 04-14-00513-CR

                                   Marcos MELENDEZ,
                                           Appellant
                                               v.
                                    The STATE of Texas,
                                           Appellee
                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7816
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
         The appellant’s brief was filed in this appeal on October 21, 2014; therefore, the State’s
brief was originally due to be filed on November 20, 2014. On November 26, 2014, the State
filed its first motion for extension of time to file its brief requesting an extension based on the
State’s workload. The State’s first motion for extension of time was granted, extending the
deadline for filing the brief to December 22, 2014. On December 29, 2014, the State filed a
second motion for extension of time requesting an additional extension of time based on the
administrative work involved in transitioning under a newly elected district attorney. The State’s
second motion for extension of time was granted, extending the deadline for filing the brief to
January 21, 2015. On January 26, 2015, the State filed a third motion for extension of time
requesting an additional extension of time based on the delays caused by moving the appellate
division’s offices. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT THE STATE WILL BE GRANTED. The State’s brief must be filed by
February 20, 2015.



                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court